PER CURIAM.
St. Louis County, in this original proceeding, has filed a “Petition for Review” as authorized in State ex rel. Weinstein v. St. Louis County, 451 S.W.2d 99 (Mo. banc 1970), wherein it challenges the reasonableness of certain items in the budget submitted by the Circuit Court of said county for the year 1980.
*11Complaint is directed specifically to that portion of the budget estimate which provides for eleven new employees to perform various clerical duties in the office of the Circuit Clerk. The county approved one additional employee and rejected ten others. In State ex rel. Judges, etc. v. City of St. Louis, 494 S.W.2d 39 (Mo. banc 1973), the Court found that resolution of whether or not a proposed expenditure was reasonably necessary could not turn on any “rigid standard.” However, “ . . .it should embrace, at least, an attempt to show a ‘factual need’ instead of merely a ‘declared need’.” Id. at 41. See also: In Re 1979 Budget of the Juvenile Court of St. Louis County, 590 S.W.2d 900 (Mo. banc 1979).
Those appearing before the County Council to establish a “need” for the new employees in essence said: (1) eleven new employees were not needed in 1980; (2) by 1983 there would be such a need; (3) if the estimated budget were approved, perhaps four could be employed in 1980 and the court would “be perfectly comfortable in adding them [new employees] throughout this three or four year period.”
From the record presented, we must conclude that only an “anticipated need” for future years was shown and that the “actual need” required by the precedents noted was not evident.
Accordingly, we order that the requested funding for the ten additional employees in the amount of $108,657 be deleted from said budget.
All concur.